* In this case, for the convenience of the Bench and Bar, the opinion of the Court of Civil Appeals has been headnoted and both the sylabuses and the opinion are appended to that of the Supreme Court. (Reporter.) *Page 182 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 183 
This is a suit to construe the will of John Y. Rust, Jr., to determine whether the provisions thereof disposing of the residuary estate violate Art. I, Sec. 26 of the Constitution of Texas, condemning perpetuities. The trial court upheld all provisions of the will and rendered judgment accordingly. The Court of Civil Appeals for the Third Supreme Judicial District of Texas, in a very able opinion by Honorable James W. McClendon, Chief Justice, affirmed the judgment of the trial court.  211 S.W.2d 262. Having reviewed the record and the briefs of the parties, we have concluded that we erred in granting the application for a writ of error. We approve the opinion of the Court of Civil Appeals and find it unnecessary to write further on the question.
Judgment of the Court of Civil Appeals affirming that of the trial court, is affirmed.
Opinion delivered November 3, 1948.